DETAILED ACTION

This action is in response to the claimed listing filed on 4/26/2021.
Examiner’s Statement of Reasons for Allowance
Claims 1-14, 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to a wireless communication network (Claims 1-11, 17-21) and a software update method for a wireless communication network (claim 12), a radio node device (claim 13), a software update method for a radio node (claim 14), and a non-transitory computer readable medium (claim 16), characterized for simultaneously updating software at an indicated time to nodes. The claimed invention recites, in part, to include at least features,
 “…second radio nodes having received and stored the software distribution package sending an indication to the first radio node indicating that the software-distribution package is received and stored,’
 and 
“… after the first radio node has received the indication that the software distribution package has been received and stored from each of the second radio nodes that has received and stored the software distribution package, the first radio node sends to each of the second radio nodes having sent the indication a timer frame indicating timing information that indicates a moment of time when each of the second radio nodes that has sent the indication, and the first radio node are to start to execute the received software distribution package to simultaneously update a software of the radio nodes…”, 

as in claim 1 and similar manner in independent claims 12, 13, 14, and 16.

Close prior arts of record Ishmael and Roy, in combination, address software update to nodes in wireless mesh network, based on a strategy, allowing a node to update other nodes simultaneously at an indicated time.
after the first radio node has received the indication that the software distribution package has been received and stored from each of the second radio nodes that has received and stored the software distribution package (in Remarks, p. 19).
Accordingly, the features as recited above are not found in the prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



TTV
May 22, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191